Citation Nr: 1630097	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  10-45 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial increased rating for service-connected posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.  

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, PTSD, coronary artery disease associated with herbicide exposure, sciatic nerve peripheral neuropathy of the bilateral lower extremities, and femoral nerve peripheral neuropathy of the bilateral lower extremities.  

3.  Entitlement to service connection for a gastrointestinal disorder, claimed as gastroesophageal reflux disease (GERD) and irritable bowel syndrome (IBS), and to include as secondary to service-connected diabetes mellitus, PTSD, sciatic nerve peripheral neuropathy of the bilateral lower extremities, and femoral nerve peripheral neuropathy of the bilateral lower extremities.  



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1967 to August 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida: an October 2009 rating decision granting service connection for PTSD and assigning a 50 percent rating, effective April 27, 2009; and an August 2010 rating decision denying service connection for erectile dysfunction, GERD, and IBS.  

These matters were previously before the Board in September 2015, when they were remanded for additional development.  

In addition to the instant claims, the matters on appeal originally included entitlement to service connection for coronary artery disease.  In an October 2015 rating decision, the RO granted service connection for coronary artery disease associated with herbicide exposure, which constitutes a full grant of that issue; therefore, it no longer remains on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  

As will be explained further below, the Veteran's claims of service connection have been expanded in scope to include additional secondary service connection claims.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to an increased rating for his service-connected PTSD, and to service connection for erectile dysfunction and a gastrointestinal disorder.  As noted in the Introduction, this case was previously remanded in September 2015 for additional development.  However, before a decision can be reached on the Veteran's claims, another remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

	Increased Rating

In September 2015, the Board remanded the Veteran's claim to afford the Veteran a VA examination to determine the current nature and severity of his PTSD, as the record suggested that the latest VA examinations, dated in October 2009 and December 2010, did not accurately reflect the current severity of his disability.  

As an initial matter, the Board observes that both the October 2009 and December 2010 VA examiners rendered diagnoses of chronic PTSD and depressive disorder, NOS, using the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  However, the Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-V) was later released, and VA regulations have changed to reflect this fact, effective August 4, 2014.  See 38 C.F.R. § 4.130.  As the Veteran's claim for an initial increased rating was filed, and certified to the Board, prior to August 4, 2014, and given that he has a diagnosis of PTSD under the DSM-IV during the applicable period under appeal, it is appropriate to consider the Veteran's appeal in light of the DSM-IV criteria where advantageous to the Veteran.  Cf. Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

The Veteran was afforded a VA PTSD examination in December 2015.  According to the examination report, the Veteran did not currently meet the diagnostic criteria for PTSD under the DSM-V, but he did have a current diagnosis of unspecified depressive disorder with anxious distress.  The examiner also provided that the Veteran's previous diagnosis of PTSD was clearly erroneous, as it was based on the Veteran's subjective report of symptoms with no objective data to support the clinical diagnosis.  

Given the discrepancies in the examiners' findings with respect to the Veteran's pertinent diagnoses, and the fact that the December 2015 examiner utilized the DSM-V to assess the Veteran's current condition, the Board finds that it is appropriate to remand this issue to provide the Veteran with another examination to clarify his pertinent diagnoses and current level of disability.  If necessary, the examiner should evaluate the Veteran using the DSM-IV criteria.  

Additionally, while the December 2015 examiner provided that the Veteran's previous PTSD diagnosis was based solely on his subjective report of symptoms, with no objective data to support such diagnosis, it appears that the October 2009 examiner relied, at least in part, on objective data to support the Veteran's diagnosis.  Thus, the record suggests that the December 2015 examiner might not have considered the Veteran's relevant medical history when preparing the examination report, which also warrants a new examination on remand.  See, e.g., Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (providing that once VA undertakes an effort to provide an examination, it must ensure that the examination was adequate); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (noting that under VA's duty to assist, medical examinations must consider the records of prior medical examinations and treatment to assure a fully informed examination).  

      Service Connection

In September 2015, the Board remanded the Veteran's claims, in part, to obtain supplemental medical opinions regarding the Veteran's claimed disabilities.  With respect to the Veteran's claim for service connection for erectile dysfunction, the Board remanded the claim to obtain a medical opinion that addressed whether the Veteran's erectile dysfunction was aggravated by his service-connected diabetes mellitus, as the June 2010 examiner only addressed causation.  

As for the Veteran's claim for service connection for a gastrointestinal disorder, the Board found that the June 2010 VA examiner's opinion might have been premised on an incorrect factual basis, as the examiner provided that the Veteran's gastrointestinal problems began after service in the 1970s, even though the Veteran endorsed a history of frequent indigestion and stomach, liver, or intestinal trouble in his August 1967 report of medical history on entrance into service.  Additionally, the Veteran's August 1971 separation examination report provided that the Veteran had a history of indigestion since January 1967.  The Board also noted that although the examiner provided an opinion as to whether the Veteran's gastrointestinal condition was caused by his service-connected PTSD, the examiner did not address whether it was aggravated by service-connected PTSD.  Thus, the Board remanded the Veteran's claim to obtain clarification regarding any current gastrointestinal diagnoses; an opinion as to whether any current gastrointestinal disorder preexisted the Veteran's military service; an opinion as to whether any current gastrointestinal disorder had its onset during service; and an opinion as to whether any current gastrointestinal disorder was aggravated by service-connected PTSD.  

A supplemental medical opinion pertaining to the Veteran's service connection claims was obtained in January 2016.  With respect to the Veteran's claimed gastrointestinal disorder, the examiner rendered diagnoses of hiatal hernia/GERD/gastritis, IBS, and colonic polyps.  

As set forth in a July 2016 brief from the Veteran's representative, according to the National Institutes of Health, PTSD, diabetes mellitus, diabetic neuropathies, and coronary artery disease all affect erectile functioning.  Additionally, the Veteran's representative noted that mental and diabetic factors also affect reflux and bowels.  The Veteran's representative added that various medications, such as antidepressants, are known cause problems with sexual and digestive functioning.  The July 2016 brief therefore suggests that the Veteran wishes to expand his claim for service connection for erectile dysfunction to include as secondary not only to diabetes mellitus, but also to PTSD, coronary artery disease, sciatic nerve peripheral neuropathy of the bilateral lower extremities, and femoral nerve peripheral neuropathy of the bilateral lower extremities.  It also indicates that the Veteran wishes to expand his claim for service connection for a gastrointestinal disorder to include as secondary to PTSD, diabetes mellitus, sciatic nerve peripheral neuropathy of the bilateral lower extremities, and femoral nerve peripheral neuropathy of the bilateral lower extremities.  Given the scope of the medical opinions of record regarding secondary service connection, addendum medical opinions pertaining to the Veteran's claims of entitlement to service connection for erectile dysfunction and a gastrointestinal disorder are warranted on remand.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 311-12.  

The Board notes that in the July 2016 brief, the Veteran's representative also asserted that the examiner did not consider generally accepted principles of medicine in rendering her opinions.  Specifically, the Veteran's representative maintained that mental and diabetic factors, including various medications, affect the reflux system and bowels.  To support his assertion, the Veteran's representative attached several articles from peer-reviewed medical journals regarding the relationship between irritable bowel syndrome and psychiatric disorders, in addition to an article on the relationship between diabetes and the gastrointestinal tract.  As supplemental medical opinions addressing whether the Veteran's erectile dysfunction and gastrointestinal disorders were caused or aggravated by service-connected conditions are being obtained on remand, the examiner should consider the above-noted medical literature and contentions regarding the possible impact of the Veteran's medications for his service-connected disabilities on his claimed erectile dysfunction and gastrointestinal disabilities.  

Finally, a remand is also necessary to obtain records in the custody of a federal agency, specifically, the Social Security Administration (SSA).  As set forth in an August 2013 VA social work note, the Veteran provided that he had applied for Social Security disability benefits, but was denied, which suggests that there may be SSA records that are relevant to the Veteran's claims.  In the case of federal records, VA's duty to assist requires it to make as many requests as necessary to secure relevant federal records.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2) (stating that VA will end its efforts to obtain federal records only if it concludes that the records sought do not exist or that further efforts to obtain those efforts would be futile).  Accordingly, a remand is necessary to obtain and associate with the Veteran's claims file any SSA decisions awarding or denying benefits to the Veteran, in addition to the records upon which the SSA based any decision.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records as set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.	Perform an SSA inquiry to determine whether there are any records that exist but are not associated with the Veteran's claims file, to include any application for SSA disability benefits, any administrative decision(s) on any application for SSA disability benefits, and all underlying medical records in SSA's possession.  If the search for such records yields negative results, the claims file must be properly documented as to the unavailability of these records.  Associate all SSA inquiries, records requests, and responses received with the Veteran's claims file.  

3.	After completing the development requested in numbers (1) and (2) above, schedule the Veteran for an examination to determine the nature and severity of his service-connected PTSD.  The claims folder, including a copy of this remand, must be made available to, and reviewed by, the examiner.  
If the examiner applies the DSM-V criteria and a diagnosis of PTSD is not rendered, then the examiner should indicate whether the Veteran meets the diagnostic criteria for PTSD under the DSM-IV criteria.  If a PTSD diagnosis is not rendered under either criteria, the examiner should reconcile such finding with the Veteran's VA examination reports and treatment records that demonstrate diagnoses of PTSD.  

To the extent possible, the examiner should distinguish the symptoms and effects of the Veteran's service-connected PTSD from those associated with any non-service connected disability, to include depressive disorder.  If the examiner is unable to differentiate which symptoms are due to PTSD and which are due to other disabilities, the examiner should so state.  

The examiner should address the occupational and social impairment associated with the Veteran's PTSD.  

The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  A complete rationale should be provided for any opinion expressed.  

4.	After completing the development requested in numbers (1), (2), and (3) above, obtain an addendum opinion from the January 2016 VA examiner, or another appropriate examiner, regarding the nature and etiology of the Veteran's claimed gastrointestinal disability.  The claims folder, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.  The examiner should be asked to respond to the following inquiries, and all findings should be set forth in detail:

a.  The examiner should offer an opinion as to whether it as least as likely as not (a 50 percent or greater probability) that any current gastrointestinal disorder was caused OR aggravated by the Veteran's service-connected diabetes mellitus, PTSD, sciatic nerve peripheral neuropathy of the bilateral lower extremities, and/or femoral nerve peripheral neuropathy of the bilateral lower extremities.  

In rendering these opinions, the examiner should consider and address the medical literature submitted by the Veteran's representative with the July 2016 brief, in addition to the Veteran's representative's contention regarding the impact of medications for service-connected disabilities on the Veteran's claimed gastrointestinal disability.  

"Aggravated" for VA purposes means that the condition is worsened beyond its natural progression.  If a service-connected disability is found to aggravate a non-service connected gastrointestinal disorder, the examiner should identify the percentage of disability that is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  A complete rationale should be provided for any opinion expressed.  

5.	After completing the development requested in numbers (1), (2), and (3) above, obtain an addendum opinion from the January 2016 VA examiner, or another appropriate examiner, regarding the nature and etiology of the Veteran's claimed erectile dysfunction disability.  The claims folder, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.  The examiner should be asked to respond to the following inquiries, and all findings should be set forth in detail:

The examiner should offer an opinion as to whether it as least as likely as not that the Veteran's erectile dysfunction was caused OR aggravated by the Veteran's service-connected diabetes mellitus, PTSD, coronary artery disease, sciatic nerve peripheral neuropathy of the bilateral lower extremities, and/or femoral nerve peripheral neuropathy of the bilateral lower extremities.  

In rendering these opinions, the examiner should consider and address the medical literature submitted by the Veteran's representative with the July 2016 brief, in addition to the Veteran's representative's contention regarding the impact of medications for service-connected disabilities on the Veteran's claimed erectile dysfunction disability.  

"Aggravated" for VA purposes means that the condition is worsened beyond its natural progression.  If a service-connected disability is found to aggravate non-service connected erectile dysfunction, the examiner should identify the percentage of disability that is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  A complete rationale should be provided for any opinion expressed.  

6.	After completing the development requested above, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought is not granted in full, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case and afford an opportunity to respond.  The claims file should then be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




